OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on April 4, 1962, under the name Stanley Donald Scharf.
In this proceeding to discipline him for professional misconduct, the respondent was charged with being guilty of illegal, corrupt, and unethical practices and professional misconduct involving dishonesty, fraud and deceit, in that he, inter alia, converted clients’ funds. The Referee found that all of the charges were sustained.
*332The petitioner has moved to confirm the report of the Referee and the respondent has submitted an affidavit in response to the motion.
After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty of professional misconduct and the petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline, we are mindful of the respondent’s otherwise unblemished record as well as the mitigating circumstances including his severe psychological and physical problems during the years covered by these charges, the fact that all of the clients involved had been paid in full prior to the commencement of this disciplinary proceeding and the fact that the respondent still maintains a good relationship with most of said clients. It is also interesting to note that only one of the respondent’s clients actually filed a complaint and that that client later withdrew said complaint.
Absent these mitigating circumstances, the discipline would have been more severe. Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of two years commencing August 1, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and Lazer, JJ., concur.